Exhibit 10.4
 
CONTINGENT ADDENDUM TO LEASE AGREEMENT
 
ADDENDUM TO LEASE DATED 16 OF DECEMBER, 2010, BETWEEN HENRY AMALGAMATED LLC,
(LESSOR)  ANGIE’S LIST, INC., (LESSEE), And DATED MARCH 1, 2009 (LEASE
AGREEMENT) IS MADE AND ENTERED INTO AS OF JULY 1, 2012.
 
WHEREAS, Lessor and Lessee entered into the lease agreement dated March 1, 2009
for office space.
 
NOW THEREFORE, it is agreed that the Lease Agreement is hereby modified and
amended in the following respects to be effective April 15, 2012. WIT:
 

 
1.
Paragraph (1) (Description of Premises) Lessor hereby leases additional space
known as the following to the lessee:  930, 932 & 934 Suite A. Washington
Street, Indianapolis, IN




 
2.
Paragraph (4) (Rent) The amount for the additional office space with 5,872
square feet will be $5,383.00.

 
Except as specifically mentioned herein, all other terms and conditions of the
original Lease Agreement shall remain the same and unchanged
 
Henry Amalgamated LLC
Lessor

                 
/s/ Karl Northern
     
Date:
 
7/1/2012

 
Angie’s List, Inc
Lessee

                 
/s/ Robert R. Millard
     
Date:
 
6/21/2012

 